LATIMER, Judge
(concurring in part and dissenting in part) :
I concur in part and dissent in part.
While I agree with my associates that the evidence is indeed legally sufficient to support the findings, I am constrained to dissociate myself from the remainder of the Court’s opinion.
As the majority pointed out in United States v Morris, 8 USCMA 755, 25 CMR 259, if a post-trial review, when considered in its entirety, is not misleading, then isolated inaccuracies may be disregarded. Unimportant inaccuracies do not justify setting aside otherwise valid advice. United States v Sulewski, 9 USCMA 490, 26 CMR 270. In this connection, I invite atten-*181-fcion to the staff judge advocate’s discussion relating to the nine specifications with which we are here concerned. 'The following is his advice thereon to the convening authority, in its entirety :
“The accused in his pleadings excepted ‘intent to deceive, wrongfully and unlawfully.’
“As appears from the evidence summarized above, the nine worthless checks described were drawn .against accused’s account by him on dates when there were insufficient ■funds to pay them. Although deficiencies in the account may have been ■due to other checks written previously, without his remembrance or recordation, it was his duty to know ■the status of his account at all times. He failed to keep records and was, .-according to his own testimony, ■guilty of gross negligence. Such negligence,' evidenced by the record outside of his judicial admissions, .supports the court’s findings of guilty, including the findings of an intent to deceive in each instance (ACM 12833, Lightfoot, 23 CMR 154). Contrary to his testimony in court, the accused could not have honestly believed that he had sufficient funds in the drawee bank to meet payment on the checks when presented. I am convinced that the •■court was correct in evaluating this -evidence with the other circumstances of the case and arriving at the findings it announced. There is present a clear inference that not •only did the accused know his bank balance was insufficient to meet payment of the checks in question, but .also that he had an intent to deceive (CMM 353416, Linacre, 6 CMR 417). -Considering the entire record, I am •convinced beyond a reasonable doubt that accused is guilty of the above .alleged offenses. The period of time •during which these fifteen worthless •checks were issued, (even with instructions in some instances not to ■present them for payment) covers nearly six weeks. Although there -were periods when accused asked ■these people to hold the checks, this fact alone alone shows his awareness of the insufficient funds. His instructions to the holders to forward the worthless checks was further proof of intent to deceive as it must have been obvious to accused that the value far exceeded his balance. In support of specification 13, it was stipulated that the $52.00 worthless check was given to pay a debt owed the NCO Mess (Prosecution Exhibit 1). Presenting, with intent to deceive, a worthless check in payment of a pre-existing obligation constitutes an offense in violation of UCMJ, Article 134 (ACM 11768, Gibson, 21 CMR 765).”
It will be noted that the post-trial reviewer made but one fleeting reference to negligence as supportive of the requisite specific intent, and it seems quite clear that, when his discussion is considered as a whole and the facts upon which he bases his inferences are weighed, there is no danger the review would mislead the convening authority into founding his affirmance on the basis of negligence.
Moreover, yet another reason impels me to disagree with the disposition ordered by the Court. This accused was charged with and convicted of fifteen bad check offenses in violation of Article 134, Uniform Code of Military Justice, 10 USC § 934. All but three involved the intent to deceive. Accordingly, maximum imposable sentence for the crimes included dishonorable discharge, total forfeitures, and confinement at hard labor for seven years. Upon his arraignment, accused pleaded guilty to all specifications except nine of those involving intent to deceive, and as to them guilty of the lesser included bad check offense. By his pleas alone, therefore, accused admitted guilt of offenses punishable by dishonorable discharge, total forfeitures, and incarceration for five and one-half years. The sentence imposed by the court-martial and thereafter affirmed was merely bad-conduct discharge, partial forfeitures, and confinement for six months. In my judgment, the error found by my brothers is minuscule and far too slight to justify remand. See United States *182v Helfrick, 9 USCMA 221, 25 CMR 483; United States v Teitsort, 9 USCMA 322, 26 CMR 102; United States v Holland, 9 USCMA 323, 26 CMR 103; United States v Reams, 9 USCMA 696, 26 CMR 476; and United States v Granger, 9 USCMA 719, 26 CMR 499. In view oí accused’s pleas of guilty to fifteen offenses, including three of the more serious variety, reducing certain other findings to the lesser included crimes would remove no stigma from his reputation. Moreover, he has long since served the confinement imposed and, what is perhaps more important, there is no reasonable possibility that the adjudged sentence will be affected even if the findings as to nine of the specifications are reduced to conform with his guilty pleas. Accordingly, I am of the opinion that remanding this case for further action — either by a board of review or at the convening authority level — is a useless step and one completely empty of either benefit or hope to the accused.
For the foregoing reasons, I am unable to find any error prejudicial to> this accused. Accordingly, I would affirm the decision of the board of review.